        Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------ X
                                :
 UNITED STATES OF AMERICA
                                :
       - v. -
                                :
 VIRGIL GRIFFITH,                         20 Cr. 15 (PKC)
                                :

                       Defendant.    :

                                :
 ------------------------------ X




     GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO THE
 DEFENDANT’S MOTION TO DISMISS THE INDICTMENT FOR LACK OF VENUE




                                    GEOFFREY S. BERMAN
                                    United States Attorney for the
                                    Southern District of New York
                                    One St. Andrew’s Plaza
                                    New York, New York 10007




Michael Krouse
Kimberly J. Ravener
Kyle Wirshba
Assistant United States Attorneys
-Of Counsel-
         Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 2 of 14



                                PRELIMINARY STATEMENT

       The Government respectfully submits this memorandum of law in opposition to the motion

of defendant Virgil Griffith to dismiss the Indictment for lack of venue pursuant to Federal Rule

of Criminal Procedure 12(b)(3)(i) (the “Defense Motion”). The Indictment charges the defendant

with one count of conspiring to violate the International Emergency Economic Powers Act

(“IEEPA”), by providing prohibited services to the Democratic People’s Republic of Korea

(“DPRK” or “North Korea”). The defendant, a cryptocurrency expert, traveled to the DPRK and

provided services in violation of IEEPA by, among other things, relying on his expertise to convey

information to the DPRK on blockchain and cryptocurrency technologies and using these

technologies to evade sanctions and launder money.

        The Defense Motion argues that the Government lacks sufficient evidence to prove venue

is proper in this District by a preponderance of the evidence. Specifically, the defendant highlights

a March 6, 2019 email that he sent to the DPRK mission to the United Nations in Manhattan to

obtain a visa to travel to the DPRK, see Compl. ¶ 15(d), and argues that because no records exist

to confirm whether or not that email was received in the District, venue cannot be established here

and the Indictment should be dismissed.

       The Defense Motion fails for at least two reasons. First, the Indictment properly alleges

that the offense occurred “in the Southern District of New York . . . and elsewhere.” Dkt. No. 9,

Indictment ¶ 1. No more is required to defeat a motion to dismiss. Second, even if the Court were

to look beyond the allegations in the Indictment, the email alone constitutes proof that an act in

furtherance of the conspiracy occurred in this District. Moreover, the defendant admitted to FBI

agents that he sent this communication into Manhattan in order to further his plans with the DPRK.




                                                 1
         Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 3 of 14



The sufficiency of this evidence is a question for the jury, not a basis for dismissal of the

Indictment. Accordingly, the Defense Motion should be denied.

                                       RELEVANT FACTS

       On November 21, 2019, Virgil Griffith was charged in a criminal Complaint with

conspiring to violate IEEPA. One week later, Griffith was arrested in Los Angeles pursuant to the

charge in the Complaint. On January 7, 2020, a Grand Jury sitting in this District returned an

Indictment charging Griffith with conspiring to violate IEEPA.

       As alleged in the Complaint, Griffith worked for Ethereum Foundation, a company that

functions as an open-source platform for the development of blockchain 1 and cryptocurrency2

technologies, including a cryptocurrency named Ethereum. In or about April 2019, Griffith

traveled to the DPRK to attend and present at the “Pyongyang Blockchain and Cryptocurrency

Conference” (the “DPRK Cryptocurrency Conference”). Prior to traveling to the DPRK, Griffith

requested permission from the U.S. State Department to attend the DPRK Cryptocurrency

Conference, but because of the North Korea Sanctions Regulations, the U.S. State Department

denied the request. Ignoring this denial, Griffith unlawfully obtained a DPRK visa and traveled to

the DPRK via China. See Compl. ¶ 5.

       The evidence will show that Griffith’s participation in the DPRK Cryptocurrency

Conference was rooted in his intent to evade DPRK sanctions and assist the North Koreans in


1
  As described in the Complaint, a blockchain is a public, distributed electronic ledger that, among
other things, records cryptocurrency transfers. The blockchain only records the movement of
cryptocurrency; it does not by itself identify the parties to the transfer. As a result, the users can
remain anonymous. See Compl. ¶ 13.
2
 As described in the Complaint, cryptocurrency is a decentralized, peer-to-peer form of electronic
currency that can be digitally traded and functions as (1) a medium of exchange; (2) a unit of
account; and/or (3) a store of value, but does not have legal tender status. Unlike “fiat currency,”
such as the U.S. dollar and the Euro, cryptocurrency is not issued by any jurisdiction and functions
only by agreement within the community of users of that particular currency. See Compl. ¶ 12.

                                                  2
         Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 4 of 14



doing the same. Griffith began developing plans to evade sanctions more than a year before he

traveled to the DPRK Cryptocurrency Conference. For example, as early as on or about February

17, 2018, Griffith attempted to enlist another individual in a scheme to set up unlawful

cryptocurrency equipment in the DPRK. He proposed, over an encrypted application, “[i]f you

find someone [in North Korea], we’d love to make an Ethereum trip to DPRK and setup an

Ethereum node.” 3 When the individual questioned whether the plan made “economic sense,”

Griffith responded, “It does actually[.] It’ll help them circumvent the current sanctions on them.”

       Griffith knew that facilitating sanctions evasion, and supplying his own services to help

the DPRK do so, was a critical objective of the DPRK Cryptocurrency Conference. For example,

on or about August 31, 2018, an individual asked Griffith, via an encrypted application, why he

was willing to risk his safety to go to a conference in the DPRK. Griffith expressed that he was

unafraid of the DPRK authorities, because “DPRK wouldn’t want to scare away Blockchain talent

that’ll let them get around sanctions.” In response, the individual asked, “What if they’re funding

their drug trade and nuclear program with crypto?” To this question, Griffith replied, “Unlikely.

But they’d probably like to start doing such.” In another conversation discussing the DPRK Crypto

Currency Conference, on or about November 26, 2018, Griffith wrote that the DPRK’s interest in

cryptocurrency was “probably avoiding sanctions . . . who knows.” Compl. ¶ 16(a).

       Despite his understanding that the DPRK sought to utilize his expertise for sanctions

evasion, and potentially to aid drug trafficking and nuclear proliferation, Griffith began

preparations to travel to North Korea by early 2019. In order to attend and present at the DPRK


3
  A “node” is a computer that connects to a cryptocurrency network that is responsible for
validating and relaying cryptocurrency transactions. Depending on the cryptocurrency and type
of node, a computer acting as a node is often rewarded for the validation it undertakes with
additional cryptocurrency, in a process called mining. An individual running a node, therefore,
might also receive cryptocurrency as part of the process.

                                                 3
         Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 5 of 14



Cryptocurrency Conference, Griffith learned he had to obtain the approval of the DPRK Mission

in Manhattan. Specifically, on or about February 14, 2019, Griffith received an email from a co-

conspirator (“CC-1”), bearing the subject, “Applying for blockchain conference,” and stating, in

substance and in part:

          Because you have US passport, I already sent your data to my department in
          Pyongyang, the Committee for Cultural Relations with Foreign Countries.
          But they only can give the clearance after the first approval of our DPRK
          mission in NY. So, please communicate ASAP with: DPRK Mission to the
          U.N. E-mail: dpr.korea@verizon.net . . . Address: 820 Second Avenue, 13th
          Floor New York, NY 10017 USA[.] You have have [sic] to express your wish
          to participate in the blockchain conference from 18 to 25 April 2019, invited
          by the Committee for Cultural Relations with Foreign Countries. You can
          give the Reference/Contact person in Pyongyang: Mr. Kim Won Il,
          Committee for Cultural Relations with Foreign Countries. You also have to
          send them your passport, personal details and CV (Resume).

(Def. Mot. Ex. 1.) In response to the email from CC-1 and consistent with CC-1’s instructions,

Griffith sent an email to “dpr.korea@verizon.net” on or about February 18, 2019, which included

the following:

          Hello to UN’s DPRK Mission. I’m writing to you to request your permission
          to attend and speak at the blockchain conference from 18 to 25 April 2019. I
          have been invited by the Committee for Cultural Relations with Foreign
          Countries. My contact person in Pyongyang is: Mr. Kim Won Il, Committee
          for Cultural Relations with Foreign Countries. I attach my passport, and CV.

(Id.) The email address provided by CC-1, however, was incorrect; as reflected in publicly

available materials, the DPRK Mission in Manhattan uses “DPRK.UN@verizon.net” as its email

address. The evidence demonstrates that Griffith learned this and corrected the error. On or about

March 7, 2019, Griffith forwarded his prior email to the correct email address, writing: “This is

my request to visit the DPRK blockchain conference. See forwarded email below.” Griffith also

attached a picture of his passport and a digital link to his curriculum vitae, as CC-1 directed would

be necessary to procure “the first approval of our DPRK mission in NY.” On or about April 17,



                                                 4
         Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 6 of 14



2019, approximately one month after contacting the DPRK mission in New York, Griffith received

a visa to visit the DPRK, see Compl. ¶ 15(e), a copy of which he later posted to his Twitter account.

       At the DPRK Cryptocurrency Conference, in violation of the North Korean Sanctions

Regulations, Griffith provided services to the DPRK attendees by: giving a presentation on topics

that had been pre-approved by DPRK officials, including using cryptocurrency and blockchain

technologies; supplying the conference attendees and participants—and, therefore, the DPRK—

with valuable information on blockchain and cryptocurrency technologies; and relying on his

expertise in discussions regarding using cryptocurrency technologies to evade sanctions and

launder money. Griffith was assigned a DPRK-government handler throughout his trip to North

Korea, and at times, wore a North Korean military-style uniform.

       After the DPRK Cryptocurrency Conference, Griffith continued his scheme to evade

sanctions. For example, on or about August 6, 2019, Griffith wrote to a contact, “I need to send 1

[unit of Ethereum] between North and South Korea.” In response, the contact asked, “Isn’t that

violating sanctions?,” to which Griffith confirmed, “it is.” Compl. ¶ 16(b).

       FBI agents interviewed Griffith in the United States on May 22, 2019, and November 12,

2019 about his trip to and conduct within the DPRK. See Compl. ¶¶ 15(a)-(k). During those

interviews, Griffith acknowledged that the State Department denied his request to travel to the

DPRK and admitted that he traveled anyway. In particular, Griffith told FBI agents, in sum and

substance, that he had corresponded with officials at the DPRK Mission in Manhattan to facilitate

his travel. Griffith explained that he had provided to the DPRK officials all of the requested

documents for travel through the DPRK Mission’s main email address: dprk.un@verizon.net.




                                                 5
         Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 7 of 14



Griffith said that he was required to provide scanned copies of his passport and passport photos to

the DPRK Mission prior to travel and did so.4

                                          ARGUMENT

I. Legal Standard
       “In reviewing a motion to dismiss an indictment, the Court must take the allegations of the

indictment as true.” United States v. Tucker, No. 16 Cr. 91 (PKC), 2017 WL 3610587, at *1

(S.D.N.Y. Mar. 1, 2017) (quoting United States v. Skelos, 15 Cr. 317 (KMW), 2015 WL 6159326,

at *2 (S.D.N.Y. Oct. 20, 2015)); United States v. Velastegui, 199 F.3d 590, 592 n.2 (2d Cir. 1999)

(“[T]he facts alleged by the government must be taken as true” when a defendant moves dismiss

an indictment). “Dismissal is an extraordinary remedy reserved only for extremely limited

circumstances implicating fundamental rights.” United States v. De La Pava, 268 F.3d 157, 165

(2d Cir. 2001) (internal quotations omitted); see also United States v. Fields, 592 F.2d 638, 647

(2d Cir. 1978) (noting that dismissal of an indictment is “the most drastic remedy available” and

an “extreme sanction”). “Unless the government has made what can fairly be described as a full

proffer of the evidence it intends to present at trial to satisfy the jurisdictional element of the

offense, the sufficiency of the evidence is not appropriately addressed on a pretrial motion to

dismiss an indictment.” United States v. Alfonso, 143 F.3d 772, 776-77 (2d Cir. 1998). As a result,




4
  The Defense Motion inaccurately claims that “the government intentionally fostered the
misimpression that no final charging decision had been made” in its conversations with defense
counsel. (Def. Mot. 2-4.) To the contrary, the Government made no representations about whether
a charging instrument had been filed. During the investigation, the Government became
increasingly concerned about the risk that Griffith might flee. For example, during a consensual
search of Griffith’s phone, the FBI found evidence that Griffith was exploring the possibility of
renouncing his United States citizenship and purchasing citizenship from another country.
Following the issuance of the arrest warrant on November 21, 2019, the FBI was unable to locate
Griffith for approximately one week, and therefore could not effectuate the arrest until he appeared
for his scheduled flight on November 28, 2019.

                                                 6
         Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 8 of 14



“[a] pretrial motion to dismiss an indictment must not weigh the sufficiency of the evidence.”

Tucker, 2017 WL 3610587, at *2.

       The proper forum for a criminal prosecution is the district in which the crime was

committed. See U.S. Const. Art. III, § 2; Id. Amend. VI; Fed. R. Crim. P. 18. Where “the acts

constituting the crime and the nature of the crime charged implicate more than one location,”

however, the Constitution “does not command a single exclusive venue.” United States v. Reed,

773 F.2d 477, 480 (2d Cir. 1985). Instead, a defendant charged with a “continuing offense” maybe

tried in any district in which some part of the offense occurred. See, e.g., United States v. Ramirez,

420 F.3d 134, 139 (2d Cir. 2005); United States v. Naranjo, 14 F.3d 145, 147 (2d Cir. 1994). It is

well established that in a conspiracy prosecution, venue is proper “in any district in which an overt

act in furtherance of the conspiracy was committed.” United States v. Tzolov, 642 F.3d 314, 319-

20 (2d Cir. 2011). Indeed, proof of an overt act by any of the co-conspirators in a district will

support venue there as to all of them. United States v. Ramirez-Amaya, 812 F.2d 813, 816 (2d Cir.

1987). “Thus, a defendant need not himself have ever been physically present in a district for a

conspiracy charge against him to be venued there.” United States v. Rommy, 506 F.3d 108, 119-

20 (2d Cir. 2007); see also United States v. Tang Yuk, 885 F.3d 57, 69 (2d Cir. 2018). For example,

venue is appropriate where a defendant located outside the District transmits a communication into

the District that furthers the charged conspiracy. See, e.g., Tang Yuk, 885 F.3d at 71 (citing

Rommy); see also United States v. Gomez, 751 F. App’x 63, 69 (2d Cir. 2018).

       At trial, because venue is not an element of the crime, the Government must prove venue

by a preponderance of the evidence, rather than beyond a reasonable doubt. United States v. Davis,

698 F.3d 179, 185 (2d Cir. 2012); see also Rommy, 506 F.3d at 119 (collecting cases). “Where

venue is challenged on a pre-trial motion to dismiss,” however, “the Government’s burden is



                                                  7
          Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 9 of 14



limited to showing that the indictment alleges facts sufficient to support venue.” United States v.

Peterson, 357 F. Supp. 2d 748, 751 (S.D.N.Y. 2005). It is well established in this District that

“[t]he Government need only allege that criminal conduct occurred within the venue, even if

phrased broadly and without a specific address or other information, in order to satisfy its burden

with regard to pleading venue.” United States v. Ohle, 678 F. Supp. 2d 215, 231 (S.D.N.Y. 2010)

(internal quotation marks and citation omitted). Accordingly, “it is sufficient to defeat defendant’s

venue motion that the indictment alleges in [each count] that the conduct occurred ‘in the Southern

District of New York and elsewhere,’” United States v. Elcock, No. 07 Cr. 582 (CM), 2008 WL

123842, at *3 (S.D.N.Y. Jan. 10, 2008); see also Ohle, 678 F. Supp. 2d at 231 (same); United

States v. Szur, No. 97 Cr. 108 (JGK), 1998 WL 132942, at *9 (S.D.N.Y. Mar. 20, 1998)

(same). “Whether such acts alleged in the Indictment in fact occurred . . . is appropriately left for

trial. . . .” Szur, 1998 WL 132942, at *9.

II. Discussion

                 A.     Venue Is Properly Alleged in the Indictment

        The Defense Motion should be rejected because, as the defendant concedes, the Indictment

clearly alleges that the charged crimes occurred “the Southern District of New York, the [DPRK],

and elsewhere.” (Def. Mot. 4.) “As to venue, the Indictment is therefore facially valid.” United

States v. Teman, No. 19 Cr. 696 (PAE), 2019 WL 6998634, at *1 (S.D.N.Y. Dec. 29, 2019); see

also, e.g., Elcock, 2008 WL 123842, at *3. Moreover, “[e]xcept where the Government has given

a full proffer of the evidence it intends to present at trial, there is no basis for a court to look beyond

a facial charge so as to dismiss an indictment, whether for insufficient evidence or improper

venue.” Teman, 2019 WL 6998634, at *1. The Government has not made such a proffer in this

case and its investigation is very much ongoing. Accordingly, the defendant cannot achieve the

extraordinary sanction of dismissing the Indictment at this phase of the case.

                                                    8
        Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 10 of 14



               B.      The Defendant’s Venue Challenge Fails on the Merits

       Even if the Court looks beyond the venue allegations in the Indictment, which it need not

do, this submission and the Complaint allege facts sufficient to establish venue in this District by

a preponderance of the evidence at trial.

       CC-1 wrote to the defendant that in order to attend and present at the DPRK

Cryptocurrency Conference, the DPRK “only can give the clearance after the first approval of our

DPRK mission in NY.” The defendant complied. He sent an email to the DPRK Mission in

Manhattan, after learning that the DPRK Mission was located in Manhattan and used a Manhattan

area code phone number. Within approximately one month, the defendant received a visa to travel

to the DPRK. Later, during a May 22, 2019 FBI interview, Griffith confirmed that he understood

that his travel to the DPRK was approved by the DPRK Mission, and that he communicated with

the DPRK Mission, specifically acknowledging its location in New York.

       The Government can establish its burden at trial based on that evidence alone. In a

conspiracy case, a communication from outside the District to a party in the District “can establish

venue within the district provided the conspirator uses the [communication] to further the

conspiracy.” Rommy, 506 F.3d at 122; see also Tang Yuk, 885 F.3d at 71; United States v.

Friedman, 998 F.2d 53, 57 (2d Cir. 1993). The defendant’s email to the DPRK Mission in

Manhattan, sent at the direction of his co-conspirator, was a critical step in his quest to unlawfully

provide services to the DPRK. As CC-1 explained, the defendant would not have been able to

travel to the DPRK Cryptocurrency Conference without approval from the DPRK Mission.

Sending the email to request the DPRK Mission’s approval was therefore plainly an “overt act in

furtherance of the conspiracy [that] occurred” in this District, irrespective of whether the defendant

or any of his co-conspirators were ever physically present here. Naranjo, 14 F.3d at 147 (“The

defendant need not have been present in the district, as long as an overt act in furtherance of the
                                                  9
         Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 11 of 14



conspiracy occurred there.”); see also United States v. Lange, 834 F.3d 58, 70 (2d Cir. 2016) (“An

overt act is any act performed by any conspirator for the purpose of accomplishing the objectives

of the conspiracy. . . . This includes not just acts by co-conspirators but also acts that the

conspirators cause others to take that materially furthered the ends of the conspiracy.” (quoting

Tzolov, 642 F.3d at 319-20).

        The defendant contends that the Indictment should be dismissed because there are no

records confirming that his email to the DPRK Mission was in fact received in Manhattan. The

argument is a challenge to the sufficiency of the evidence, which is an issue for the jury to decide

at trial. See Alfonso, 143 F.3d at 776 (finding error where “the district court looked beyond the

face of the indictment and drew inferences as to the proof that would be introduced by the

government at trial” on a motion to dismiss).

        Even as a sufficiency challenge, the defendant’s argument lacks merit. First, particularly

in light of the applicable preponderance standard, the absence of IP address records related to the

defendant’s email to the Manhattan office of the DPRK Mission does not foreclose a finding of

venue in this District.

        Second, the defendant presents no IP-address data related to the routing of his email. At

trial, the pertinent question will be the location to which the defendant sent the communication

and not, as the defendant now suggests, the location from which a DPRK Mission employee

accessed the account. The defendant has not even presented location data from the time period in

which the defendant sent the email. He instead relies on account login data from between April

18, 2019 and October 30, 2019, a period commencing more than a month after the defendant sent

the message to the DPRK Mission on or about March 6, 2019. The defendant’s data sheds no light

on the time between when he sent the email and when DPRK approved his travel on or before



                                                10
        Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 12 of 14



April 17, 2019, the date listed on his DPRK visa. As a result, the data upon which the defendant

relies in support of the motion has limited relevance to the case and is of no utility in pressing a

motion to dismiss the Indictment.

       Third, the defendant concedes that records produced in discovery “show” that the DPRK

Mission email address “was accessed from servers purportedly located in this District 215 times”

between April 18, 2019 and October 30, 2019. (Def. Mot. 5.) That figure represents more than

one-third of all of the available logins. (See id.) Therefore, even the evidence relied upon by the

defendant shows a pattern of the DPRK Mission’s email account being regularly accessed from

the District, consistent with the face of the email, the defendant’s admissions to the FBI, and the

physical location of the DPRK Mission in the Southern District of New York.

       Fourth, the IP address data cited by the defendant, which relates to logins to the DPRK

Mission email account, does not necessarily reflect the location where email would be received,

read, or acted upon. There is no dispute that the DPRK Mission is physically located in Manhattan,

and the trial evidence will show that, by the terms of their visas, DPRK Mission personnel are not

permitted to travel more than 25 miles away from Columbus Circle, in Manhattan, New York. The

IP login data, by contrast, reflects the computer or server that directly connected to the Oath email

servers that host the DPRK Mission’s email account, which is not necessarily the computer that

the end user used to access the account and receive the email. For example, if the end user logged

into a virtual private network (“VPN”) from the DPRK Mission’s Manhattan office before logging

into the Oath email account, the Oath logs would reflect the VPN’s IP address, not the end user’s

IP address. The effect is that login data through a VPN connection would not match the user’s

true physical location. The limited utility of this login data is suggested by the defendant’s own

motion, which claims that the data shows the DPRK Mission email address “was accessed from



                                                 11
         Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 13 of 14



servers in Ashburn, Virginia; Portland, Oregon; Manhattan, New York; Dublin, Ireland; and Baku,

Azerbaijan.” (Def. Mot. 5.) It is exceedingly unlikely that such a pattern reflects a user’s access

points, particularly personnel affiliated with the DPRK Mission, who are not permitted to travel to

Ashburn, Virginia or Portland, Oregon, by the terms of their visas. The geographic range of IP

addresses reflected in the records proffered by the defendant do not alter that reality; if anything,

they are more likely to be technological red herrings, created through the use of sophisticated

means that may not show one’s true location. For all of these reasons, the defendant’s arguments,

even if entertained at this premature stage of the proceedings, fail to establish a lack of venue in

this case.

        Lastly, although the defendant does not appear to argue for a transfer of venue to the

Central District of California, where he concedes that venue would lie, any motion to transfer

venue would similarly be meritless. Transfer of venue is mandatory when “the defendant cannot

obtain a fair and impartial trial” and permissible “for the convenience of the parties, any victim,

and the witnesses, and in the interest of justice.” Fed. R. Crim. P. 21. Where, as here, the defendant

lived abroad prior to his arrest and the witnesses are not concentrated in any particular location,

transfer would be inappropriate. See United States v. Miller, 808 F.3d 607, 623 (2d Cir. 2015)

(noting a failure to make a motion for change of venue but dismissing the possibility of success

because witnesses hailed from many different locations and because the defendant “had been living

in Ireland for over a year”).




                                                 12
        Case 1:20-cr-00015-PKC Document 46 Filed 06/10/20 Page 14 of 14



                                         CONCLUSION

       For the foregoing reasons, the Government respectfully requests that the Court deny the

defendant’s motion to dismiss the Indictment for lack of venue in its entirety.

DATED:         New York, New York
               June 10, 2018

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                                     Southern District of New York


                                              By: __/s/ ______________________________
                                                    Michael Krouse
                                                    Kimberly J. Ravener
                                                    Kyle Wirshba
                                                    Assistant United States Attorneys
                                                    Tel: (212) 637-2279/2358/2493




                                                13
